DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11, 13-15, 17, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 14-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Solanyk (US 2019/0161212).

Regarding claim 1, Solanyk discloses an imaging system (Figs. 5-7), comprising: 
a body (a satellite 600; Figs. 1, 5 & 6; par. [0026], [0037]); 
a stage (an inherent stage that supports and shifts the image sensor array which is further discussed below) coupled to the body; an actuator (sensor shift mechanism) coupled to the body and the stage, wherein the actuator is configured to move the stage in a direction (Fig. 5 and par. [0036]-[0037]. Note the sensor shift mechanism that shifts the image sensor array from position A to position C in the direction relative to the travel direction of the satellite as shown Fig. 5); 
a focal plane array (image sensor array in Fig. 6) that comprises one or more detectors (pixels) and coupled to the stage (par. [0037]); and 
a controller (Fig. 6) coupled to the actuator, wherein the controller is configured to determine a velocity of the body, wherein the controller is configured to cause the actuator to backscan the stage from an initial position (sensor position A shown in Fig. 5) in the direction at a drive velocity corresponding to the velocity of the body (the travel velocity of the satellite), wherein the controller is communicatively coupled to the one or more detectors and causes the one or more detectors to capture image data during the backscan, and the controller is configured to reset the stage to the initial position (see Figs. 5 & 6 and par. [0036]-[0038] & [0041]-[0042] in which the stage of image sensor array is shifted to backscan from initial position A to position B and position C in the moving direction of the satellite at the velocity of the satellite that is calculated using orbit motion to compensate for relative motion of the satellite.  The stage of the image sensor is then reset to the initial position A after reaching position C.  The Examiner notes that “backscan” is known as the operation disclosed by Solanyk therein).

Regarding claim 3, as disclosed by Solanyk in paragraphs [0007], [0036]-[0038] & [0041]-[0042], a lens is inherently coupled to the body as the lens is an essential element of the camera used to capture images disclosed therein. 

Regarding claim 5, Solanyk clearly discloses that the velocity of the body corresponds to a forward velocity of at least a satellite (Figs. 1 & 5, abstract and par. [0036]).

Regarding claim 7, it is also seen in Solanyk that the imaging system further comprises an I/O module configured to transmit and receive at least one or more of the velocity of the body, the drive, or the image data (par. [0037], [0041]). 

Regarding claim 8, the subject matter of this method claim is also met by the analysis of claim 1.  Furthermore, Solanyk further discloses capturing, by the image sensor, one or more frames during backscanning of the stage (see par. [0036]).

Regarding claim 9, Solanyk also discloses that backscanning the stage further comprises sending a control signal to the actuator (see par. [0036]-[0037]).

Regarding claim 11, it is seen in Solanyk that the determining the body velocity further comprises reading the body velocity from a memory (see par. [0041], wherein a memory is inherent in the imaging system in Fig. 6, at least in form of a buffer or permanent memory, in order to store the sensor shift profile encompassing the body velocity that is to be read by the controller to operate the shift mechanism as disclosed). 

Regarding claim 14, Solanyk discloses a method comprising 
(Figs. 5-7, par. [0036]-[0037] and note the analysis in claim 1); 
reading a body velocity; updating the drive velocity of the stage in response to the body velocity; determining a position of the stage (position A, B or C); determining that the stage has reached a cutoff amplitude (position C is considered as the cutoff amplitude as it is the last position of the stage before returning to position A); and thereafter, sending a second control signal to reset the stage to an initial position (position A) (see Figs. 5-7, par. [0034], [0036]-[0037]). 

Regarding claim 15, further seen in Solanyk is sending the control signal further comprises resetting a timer (see par. [0034] and note that the timer of 30 milliseconds is reset repeatedly to allow the pixels of the image sensor to collect light from a given target). 

Regarding claims 17 & 18, refer to claims 11 & 7, respectively, for similar limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solanyk (US 2019/0161212) in view of Owens et al. (US 2018/0252936).

Regarding claim 2, although Solanyk is silent regarding the actuator being a piezoelectric actuator, such piezoelectric actuator is notoriously well known in the art as taught by Owens in paragraph [0025] for shifting an optical element at high accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art to use piezoelectric actuator in Greenfeld for the benefit of improving accuracy and size.

Regarding claim 4, the combined teaching of Solanyk and Owens also discloses that the drive velocity is characterized by a sawtooth profile (see Owens, Fig. 3 and note in Solanyk that resetting the stage of the image sensor from position C to the initial position A in a time domain taken in combination with Owens would generate a sawtooth profile). 

Regarding claim 13, Solanyk is silent regarding providing one or more stage position sensors; receiving position sensor data from the one or more stage position sensors; and determining stage position using the position sensor data. However, as taught by Owens, stage position sensor is implemented by an linear encoder to measure position of a moving stage of an optical element so as to perform more accurate image stabilization (see Owens, par. [0010]-[0011], [0036]).
For that reason, it would have been obvious to one of ordinary skill in the art to configure the method in Solanyk to include one or more stage position sensors to arrive the 

Regarding claim 20, the subject matter of this claim is also met by the combined teaching of Solanyk and Owens as discussed in claims 13 and 14 in which sensor data is measured by the linear encoder and the cutoff magnitude is at the position C. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solanyk (US 2019/0161212) in view of Greenfeld (US 2005/0177307) 

Regarding claim 6, Solanyk teaches the imaging system having the focal plane array as discussed in claim 1.  Solanyk is silent about one or more spectral filters.  However, it is well known in the art that one or more spectral filters are widely used in an imaging system to improve visual experience on captured images as taught by Greenfeld in paragraph [0001].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the imaging system of Solanyk to provide one or more spectral filters for the focal plane array so as to improve visual experience on the images. 

Allowable Subject Matter
Claims 10, 12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record fails to teach or suggest determining a position of the stage using the drive velocity and a timer.
	Regarding claim 12, the prior art of record also fails to teach or suggest that backscanning the stage at the drive velocity further comprises: determining one or more gain coefficients; and updating the drive velocity in response to the one or more gain coefficients.
	Regarding claims 16 and 19, these claims recite similar limitations as in claims 10 and 12, respectively, and are therefore allowed for the similar reasons stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697